Candleb, J.
This being an action upon a policy of fire-insurance which provided that “ this entire policy shall be void . . if the interest of the insured in the property be not truly stated herein, . '. or if the subject of the insurance be a building on ground not owned by the insured in fee simple; ” and it appearing from the evidence introduced by the plaintiff that she did not have title to the property insured, and that her interest therein was not correctly stated in the policy; and it further appearing from the evidence of the plaintiff’s husband and agent that he told the agent of the insurance company, at the time the policy was written, that the property insured belonged to the plaintiff, a nonsuit was properly granted. Williamson v. Orient Ins. Co., 100 Ga., 791 (3), and cases cited.

Judgment affirmed.


All the Justices concur.